In this case the appellant city clerk and the intervenor each filed a petition for rehearing. After an examination of these petitions, we have reached the conclusion that there is nothing therein contained that requires or would justify a rehearing.
When the remittitur goes down, it will be the duty of the city clerk to certify the petition as required by the charter and indicated by the opinion of this court. In the meanwhile, the city will be brought in as a party in accordance with the directions contained in the opinion heretofore filed. The trial court should restrain and enjoin the city council from calling an election on such petition until the issues raised by thepleadings can be fully heard and determined. In other words, until just such issues, as have been properly raised by the complaint in intervention, with respect to the qualifications of signers and their compliane with the charter requirements, have been heard and adjudicated, the council should not order an election. If such issues are determined in favor of the intervenors or contestants, the election will not be ordered at all. If, on the contrary, it is found that the petition has a sufficient number of qualified signers, within the purview of the opinion, then, of course, it will be the immediate duty of the city council to order an election.
The petitions are denied.
Budge, Givens and Holden, JJ., and Sutphen, D.J., concur. *Page 50